FILED

UNITED STATES DISTRICT COURT  1 9 201
FoR THE Disralc'r oF coLuMBm l
C|erk, U.S. ' - _
BankruptE\‘/S(t$b|\ii't;nd
Saladin Howell,
Plaintiff,
v. Civil Action No. l L[. .- 

Saladin I-Iowell d/b/a Debtor,

Defendant.

\é\_/§/\-z"-_/\-.J\-./\-_/\_/\_/

MEMORANDUM OPINION

This matter is before the C0urt on review of plaintiff s pro se complaint and application
to proceed in forma pauperis The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § l9l5A(b)(l) (requiring dismissal of a pris0ner’s case upon a
determination that the complaint is frivolous).

Plaintiff is a prisoner at the Federal Correctional Institution in Glenville, West Virginia.
Plaintiff and the defendant share the same name and the same address. Essentially, plaintiff is
suing himself to satisfy a debt. The complaint presents the very type of fantastic or delusional
scenarios warranting dismissal of the case as frivolous See Neitzke v, Wz`lliams, 490 U.S. 319,
325 (1989); Bes! v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, complaints, such
as this one, that lack "an arguable basis in law and fac_t" are, too, subject to dismissal as
frivolous Brandon v_ Di`strict of Columbia Bd. ofParole, 734 F.Zd 56, 59 (D.C. Cir. 1984); see
Crz'safi v. Holland, 655 F.Zd 1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous

complaints reciting bare legal conclusions with no suggestion of supporting facts, or postulating

events and circumstances of a wholly fanciful kind."). A separate Order of dismissal

accompanies this Memorandum Opinion.

/¢p//%. /z’w€%

United States District Judge

Date: May g ?,§14